COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
 IN RE:                                                           No. 08-17-00149-CV
                                                 §
 DOLORES NARVAEZ, LUIS                                           An Original Proceeding
 NARVAEZ, EDUARDO VELARDE,                       §
 JOSE JUAN VELARDE, JULIETA                                           in Mandamus
 DURAN, LUZ MAGDALENA                            §
 ESCOBAR, AND JOSE ANTONIO
 VELARDE JUAREZ,                                 §

 RELATORS.                                       §

                                       JUDGMENT

       The Court has considered this cause on the Relators’ petition for writ of mandamus against

the Honorable Stephen Ables, Presiding Judge of the 34th District Court of El Paso County, Texas,

and concludes that Relators’ petition for writ of mandamus should be denied. We therefore deny

the petition for writ of mandamus, in accordance with the opinion of this Court.


       IT IS SO ORDERED THIS 13TH DAY OF JULY, 2018.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.